UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6816



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RAHNAUN A. WILKERSON, a/k/a Ray Ray,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-99-385)


Submitted:   November 29, 2001         Decided:     December 21, 2001


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary E. Cox, BLAIR & LEE, P.C., Hyattsville, Maryland, for Appel-
lant.   Kenneth E. Melson, United States Attorney, T.C. Spencer
Pryor, Special Assistant United States Attorney, Gene Rossi, Assis-
tant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rahnaun Andre Wilkerson appeals the district court’s order

denying his motion to reduce his sentence under Fed. R. Crim. P.

35(b), based upon substantial assistance, and his motion filed

under 28 U.S.C.A. § 2255 (West Supp. 2001).      We have reviewed the

parties’ briefs, the joint appendix, and the district court’s opin-

ion and find no reversible error.       Accordingly, we affirm on the

reasoning of the district court.       United States v. Wilkerson, No.

CR-99-385 (E.D. Va. filed Apr. 5, 2001 & entered Apr. 6, 2001).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




                                   2